Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1577   Page 1 of 40




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 CATHOLIC CHARITIES
 WEST MICHIGAN,                           No. 2:19-CV-11661-DPH-DRG

       Plaintiff,                         HON. DENISE PAGE HOOD

 v.                                       MAG. DAVID R. GRAND

 MICHIGAN DEPARTMENT                      DEFENDANTS’ MOTION
 OF HEALTH AND HUMAN                      FOR EXPEDITED
 SERVICES; ROBERT GORDON,                 CONSIDERATION OF
 in his official capacity as Director     PRELIMINARY
 of the Michigan Department of            INJUNCTION MOTION AND
 Health and Human Services;               TO CERTIFY THE
 MICHIGAN CHILDREN’S                      QUESTION OF STATUTORY
 SERVICES AGENCY; JENNIFER                INTERPRETATION TO THE
 WRAYNO, in her official capacity as      MICHIGAN SUPREME
 Acting Executive Director of             COURT
 Michigan Children’s Services
 Agency; DANA NESSEL, in her
 official capacity as Attorney General
 of Michigan,

       Defendants.
                                    /
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1578   Page 2 of 40




 James R. Wierenga (P48946)                Toni L. Harris (P63111)
 Attorney for Plaintiff                    Elizabeth R. Husa Briggs
 David, Wierenga & Lauka, PC               (P73907)
 99 Monroe Ave., NW                        Attorneys for Defendants
 Ste. 1210                                 Michigan Department of
 Grand Rapids, MI 49503                    Attorney General
 (616) 454-3883                            Health, Education & Family
 jim@dwlawpc.com                           Services Division
                                           P.O. Box 30758
 David A. Cortman (GA Bar #188810)         Lansing, MI 48909
 Attorney for Plaintiff                    (517) 335-7603
 Alliance Defending Freedom                HarrisT19@michigan.gov
 1000 Hurricane Shoals Rd. NE
 Ste. D-1100
 Lawrenceville, GA 30043
 (770) 339-0774
 dcortman@ADFlegal.org

 Roger Brooks (NC Bar #16317)
 Jeremiah Galus (AZ Bar #030469)
 Attorneys for Plaintiff
 Alliance Defending Freedom
 15100 N. 90th Street
 Scottsdale, AZ 85260
 (480) 444-0020
 rbrooks@ADFlegal.org
 jgalus@ADFlegal.org



  DEFENDANTS’ MOTION FOR EXPEDITED CONSIDERATION
    OF PLAINTIFF’S PRELIMINARY INJUNCTION MOTION
      AND TO CERTIFY THE QUESTION OF STATUTORY
   INTERPRETATION TO THE MICHIGAN SUPREME COURT
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1579   Page 3 of 40




       Defendants Michigan Department of Health and Human Services

 (“Department” or “MDHHS”) Director Robert Gordon, MDHHS

 Children’s Services Agency Executive Director Joo Yeun Chang,1 and

 Michigan Attorney General Dana Nessel, through counsel, move this

 Court for expedited consideration of Plaintiff Catholic Charities West

 Michigan’s pending Motion for Preliminary Injunction (ECF No. 11).

 Defendants also ask this Court to certify to the Michigan Supreme

 Court the question of the proper interpretation of 2015 Public Act 53,

 codified as Michigan Compiled Laws § 722.124e and § 722.124f (the

 “2015 Michigan law”), particularly:

       Whether the 2015 Michigan law authorizes a child placing agency
       (CPA) under contract with the State to provide foster care case
       management or adoption services, to refuse to provide state-
       supervised children with contracted services that conflict with the
       CPA’s sincerely held religious beliefs.

       In support of their motion, Defendants rely on the accompanying

 brief in support.




 1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, this
 Notice reflects the substitution of Children’s Services Agency Executive
 Director Joo Yeun Chang for former Acting Children’s Services Agency
 Executive Director Jennifer Wrayno, who was named in her official
 capacity.
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1580   Page 4 of 40




       Pursuant to Local Rule 7.1(a), Defendants’ counsel conferred with

 Plaintiff’s counsel, Pursuant to Local Rule 7.1(a), Defendants’ counsel

 conferred with Plaintiff’s counsel, explained the nature of this motion

 and its legal basis, and requested concurrence. Plaintiff responded:

 “Catholic Charities West Michigan does not oppose the request to

 expedite consideration of the preliminary injunction motion but still

 contends that motion should be considered in the Western District, as

 explained in Catholic Charities West Michigan’s motion to change

 venue. Catholic Charities West Michigan opposes the request to

 certify.”.

       Concurrent with filing this motion, Defendants filed a Notice

 (Brief, Exhibit 2) in Dumont et al. v. Gordon et al., Case No.

 17-cv-13080 (Borman, J.), notifying Judge Paul D. Borman that (i)

 Defendants would be filing this motion, and (ii) the Dumont plaintiffs

 served the Department with notice demanding that The Department

 enforce its longstanding nondiscrimination policy. This is the same

 policy Catholic Charities West Michigan moved this Court to enjoin

 Defendants from enforcing against it. (ECF No. 11.)
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1581   Page 5 of 40




                                        Respectfully submitted,

                                        Dana Nessel
                                        Attorney General

                                        /s/ Toni L. Harris
                                        Toni L. Harris (P63111)
                                        Elizabeth R. Husa Briggs (P73907)
                                        Attorneys for Defendants
                                        Assistant Attorneys General
                                        Health, Education & Family
                                        Services Division
                                        P.O. Box 30758
                                        Lansing, MI 48909
 Dated: February 20, 2020               HarrisT19@michigan.gov
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1582   Page 6 of 40




                 CERTIFICATE OF SERVICE (E-FILE)


 I hereby certify that on February 20, 2020, I electronically filed State

 Defendants’ Combined Motion for Expedited Consideration of Plaintiff’s

 Motion for Preliminary Injunction, and to Certify the Question of

 Statutory Interpretation to the Michigan Supreme Court, and Brief in

 Support with the Clerk of the Court using the ECF System, which will

 provide electronic copies to counsel of record.



                                          /s/ Toni L. Harris
                                          Toni L. Harris (P63111)
                                          Assistant Attorney General
                                          Attorneys for Defendants
                                          Health, Education & Family
                                          Services Division
                                          P.O. Box 30758
                                          Lansing, MI 48909
                                          (517) 335-7603
                                          HarrisT19@michigan.gov
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1583   Page 7 of 40


                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 CATHOLIC CHARITIES
 WEST MICHIGAN,                             No. 2:19-CV-11661-DPH-DRG

       Plaintiff,                           HON. DENISE PAGE HOOD

 v.                                         MAG. DAVID R. GRAND

 MICHIGAN DEPARTMENT                        BRIEF IN SUPPORT OF
 OF HEALTH AND HUMAN                        DEFENDANTS’ MOTION
 SERVICES; ROBERT GORDON,                   FOR EXPEDITED
 in his official capacity as Director       CONSIDERATION OF
 of the Michigan Department of              PLAINTIFF’S
 Health and Human Services;                 PRELIMINARY
 MICHIGAN CHILDREN’S                        INJUNCTION MOTION
 SERVICES AGENCY; JENNIFER                  AND TO CERTIFY THE
 WRAYNO, in her official capacity as        QUESTION OF STATUTORY
 Acting Executive Director of               INTERPRETATION TO THE
 Michigan Children’s Services               MICHIGAN SUPREME
 Agency; DANA NESSEL, in her                COURT
 official capacity as Attorney General
 of Michigan,

       Defendants.
                                    /




                                        i
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1584   Page 8 of 40



 James R. Wierenga (P48946)                Toni L. Harris (P63111)
 Attorney for Plaintiff                    Elizabeth R. Husa Briggs
 David, Wierenga & Lauka, PC               (P73907)
 99 Monroe Ave., NW                        Attorneys for Defendants
 Ste. 1210                                 Michigan Department of
 Grand Rapids, MI 49503                    Attorney General
 (616) 454-3883                            Health, Education & Family
 jim@dwlawpc.com                           Services Division
                                           P.O. Box 30758
 David A. Cortman (GA Bar #188810)         Lansing, MI 48909
 Attorney for Plaintiff                    (517) 335-7603
 Alliance Defending Freedom                HarrisT19@michigan.gov
 1000 Hurricane Shoals Rd. NE
 Ste. D-1100
 Lawrenceville, GA 30043
 (770) 339-0774
 dcortman@ADFlegal.org

 Roger Brooks (NC Bar #16317)
 Jeremiah Galus (AZ Bar #030469)
 Attorneys for Plaintiff
 Alliance Defending Freedom
 15100 N. 90th Street
 Scottsdale, AZ 85260
 (480) 444-0020
 rbrooks@ADFlegal.org
 jgalus@ADFlegal.org



            BRIEF IN SUPPORT OF DEFENDANTS’
        MOTION FOR EXPEDITED CONSIDERATION OF
      PLAINTIFF’S PRELIMINARY INJUNCTION MOTION
       AND TO CERTIFY THE QUESTION OF STATUTORY
    INTERPRETATION TO THE MICHIGAN SUPREME COURT




                                      ii
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1585   Page 9 of 40




            BRIEF IN SUPPORT OF DEFENDANTS’
        MOTION FOR EXPEDITED CONSIDERATION OF
      PLAINTIFF’S PRELIMINARY INJUNCTION MOTION
       AND TO CERTIFY THE QUESTION OF STATUTORY
    INTERPRETATION TO THE MICHIGAN SUPREME COURT




                                            Dana Nessel
                                            Attorney General

                                            Toni L. Harris (P63111)
                                            Attorney for Defendants
                                            P. O. Box 30758
                                            Lansing, Michigan 48909
                                            (517) 335-7603
                                            harrist19@michigan.gov
 Dated: February 20, 2020




                                      iii
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20                         PageID.1586         Page 10 of 40


                                     TABLE OF CONTENTS

                                                                                                        Page

  Table of Contents ....................................................................................... i

  Introduction ............................................................................................... 1

  Argument ................................................................................................... 9

  I.      Expedited consideration of the motion for preliminary
          injunction is necessary to avoid subjecting the State to
          potentially competing obligations. ................................................... 9

  II.     An authoritative decision on the interpretation of the 2015
          Michigan law by Michigan’s highest court is necessary to
          determine the nature of this case going forward and could be
          outcome determinative. .................................................................. 11

          A.      The Michigan Supreme Court should have the
                  opportunity to decide issues of first impression to its
                  courts and of primary and jurisprudential significance
                  to its citizens. ........................................................................ 12

                  1.       The interpretation of the 2015 Michigan law is a
                           threshold issue at the forefront of Catholic
                           Charities’ state and federal claims. ............................. 16

                  2.       The importance of asking the Michigan Supreme
                           Court to interpret state law first is not lessened
                           because the State removed Plaintiff’s state and
                           federal claims from the Michigan Court of Claims
                           to this Court. ................................................................ 19

          B.      Certification of the proper interpretation of the 2015
                  Michigan law would clarify unsettled issues, affect the
                  nature of this case going forward, and would not cause
                  undue delay or prejudice. ...................................................... 22

  Conclusion and Relief Sought ................................................................. 24



                                                        i
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20                          PageID.1587         Page 11 of 40


                                  INDEX OF AUTHORITIES

  Cases

  Am. Booksellers Found. for Free Expression v. Strickland,
    560 F.3d 443 (6th Cir. 2009) ............................................................... 22

  Arizonans for Official English v. Arizona,
   520 U.S. 43 (1997) ......................................................................... 11, 12

  Bailey v. State Farm Fire & Cas. Co.,
    No. 14-53-HRW, 2015 U.S. Dist. LEXIS 87744 (E.D. Ky. July 7,
   2015) ..................................................................................................... 19

  Bankey v. Storer Broadcasting Co.,
    882 F.2d 208 (6th Cir. 1989) .............................................................. 12

  Bellotti v. Baird,
   428 U.S. 132 (1976) .............................................................................. 22

  BKB Props., LLC v. Suntrust Bank,
   453 F. App’x 582 (6th Cir. 2011) ......................................................... 14

  Bohus v. Restaurant.com, Inc.,
   784 F.3d 918 (3d Cir. 2015) ................................................................. 21

  Cty. of Wayne v. Philip Morris, Inc.,
   No. 99-76097, 2000 U.S. Dist. LEXIS 22956 (E.D. Mich. Aug. 25,
   2000) ......................................................................................... 11, 19, 23

  Eliason v. Clark County,
   2019 U.S. Dist. LEXIS 48486 (USDC for Nevada 2019) ..................... 20

  Fisher v. Fisher,
    324 N.W. 2d 582 (Mich. Ct. App. 1982) .............................................. 15

  Glover v. Nationwide Mutual Fire Ins. Co.,
   676 F. Supp. 2d 602 (W.D. Mich. 2009) .............................................. 22

  Heimbach v. Amazon.com Inc. (In re Amazon.com),
   942 F.3d 297 (6th Cir. 2019) ................................................... 14, 20, 21


                                                        ii
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20                   PageID.1588       Page 12 of 40


  In re Certified Question (Deacon v. Pandora Media, Inc.),
    885 N.W.2d 628 (Mich. 2016) .............................................................. 13

  In re Certified Question (Mattison v. Social Security Comm’r),
    825 N.W.2d 566 (Mich. 2012) .............................................................. 13

  In re Certified Question (Philip Morris Inc., v. Jennifer Granholm,
    Attorney General, ex rel., State of Michigan),
    638 N.W.2d 409 (Mich. 2002) .............................................................. 13

  In re Certified Question (Wayne Cty. v. Philip Morris, Inc.),
    638 N.W.2d 409 (Mich. 2002) ............................................................... 11

  In re Certified Questions (Bankey v. Storer Broadcasting Co.),
    443 N.W.2d 112 (Mich. 1989) ............................................................. 13

  Lehman Brothers v. Schein,
    416 U.S. 386 (1974) ............................................................................ 22

  Lindenberg v. Jackson Nat'l Life Ins. Co.,
    912 F.3d 348 (6th Cir. 2018) ............................................................... 24

  Murray v. Alaska Airlines, Inc.,
   522 F.3d 920 (9th Cir. 2008) ............................................................... 20

  Planned Parenthood of Cincinnati Region v. Strickland,
    531 F.3d 406 (6th Cir. 2008) .............................................................. 12

  Smith v. Org. of Foster Families for Equality and Reform,
   431 U.S. 816 (1977) ............................................................................. 15

  State Auto Property & Cas. Ins. Co. v. Hargis,
    785 F.3d 189 (6th Cir. 2015) ............................................................... 14

  Thiss v. A.O. Smith Corp.,
   No. 1:91-CV-239, 1993 U.S. Dist. LEXIS 11846, at *6 (W.D.
   Mich. June 29, 1993 ............................................................................. 23

  Vance v. Amazon.com, Inc.,
    852 F.3d 601 (6th Cir. 2017) .............................................................. 20

  Vitanza v. Upjohn Co.,
    214 F.3d 73 (2d Cir. 2000) ................................................................... 20
                                                   iii
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20                     PageID.1589        Page 13 of 40


  Wigginton v. Centracchio,
   205 F.3d 504 (1st Cir. 2000) ................................................................. 20

  Statutes

  2015 Public Act 53 ....................................................................... 2, 3, 7, 24

  Mich. Comp. Laws § 600.6440 ............................................................. 6, 19

  Mich. Comp. Laws § 722.124e ......................................................... passim

  Mich. Comp. Laws § 600.6440............................................................. 6, 19

  Mich. Comp. Laws § 722.124e (4) ............................................................. 2

  Mich. Comp. Laws § 722.124e(2) .............................................................. 2

  Mich. Comp. Laws § 722.124e(7) ............................................................ 17

  Mich. Comp. Laws § 722.124f ......................................................... passim

  Rules

  Cf. L.Civ.R. 83.40(a)(2) ............................................................................ 18

  E.D. Mich. L.Civ.R 83.40 ................................................................... 11, 22

  Mich. Ct. Rule 7.308(A)(2) ....................................................................... 11




                                                    iv
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1590   Page 14 of 40




            CONCISE STATEMENT OF ISSUES PRESENTED

       1.    Defendants are subject to potentially competing and
             contrary legal obligations to two different parties who sued
             or are suing the State in different courts. The first is two
             former plaintiffs in Dumont et al. v. Gordon et al., Case No.
             17-cv-13080 (E.D. Mich. Borman, J.), demanding that the
             Department enforce its nondiscrimination policy against
             Plaintiff Catholic Charities West Michigan and threatening
             to file an enforcement action with United States District
             Court Judge Borman. The second is Plaintiff Catholic
             Charities West Michigan requesting that this Court
             preliminarily enjoin Defendants from enforcing the State’s
             nondiscrimination policy against it. Should this Court grant
             expedited consideration of Plaintiff’s motion for preliminary
             injunction to avoid the risk of having different courts impose
             on Defendants competing and contrary legal obligations to
             two different parties?



       2.    Federal courts have discretion to certify questions of state
             statutory interpretation to a state’s highest court to promote
             cooperative judicial federalism and efficiencies and to avoid
             the potential for friction-generating error. Michigan courts
             have not had the occasion to interpret 2015 PA 53, codified
             as Michigan Compiled Laws §§ 722.124e and 722.124f
             (2015), to determine whether it authorizes state-contracted
             child placing agencies to refuse to provide state-supervised
             children with state-contracted services that conflict with an
             agency’s sincerely held religious beliefs. Should this Court
             certify to the Michigan Supreme Court the question of the
             proper interpretation of 2015 PA 53?




                                       v
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1591   Page 15 of 40




                              INTRODUCTION

       Defendants are facing potentially competing and contrary legal

  obligations to two different parties who sued or are suing the State in

  different courts. The first is two former plaintiffs in Dumont et al. v.

  Gordon et al., Case No. 17-cv-13080 (E.D. Mich. Borman, J.),

  demanding that the Department enforce its nondiscrimination policy

  against Plaintiff Catholic Charities West Michigan (“Catholic

  Charities”) and threatening to file an enforcement action with United

  States District Court Judge Borman. The other is Plaintiff Catholic

  Charities West Michigan, seeking to preliminarily enjoin Defendants

  from enforcing the State’s nondiscrimination policy against it. Stuck

  between a rock and a hard place, Defendants respectfully requested

  expedited consideration of Plaintiff’s motion for preliminary injunction–

  –namely to decide whether Catholic Charities is likely to succeed on the

  merits of its state and federal claims under its erroneous interpretation

  of state law. No state court has interpreted this statute, and an

  interpretation is critical before plenary litigation proceeds.




                                       1
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1592   Page 16 of 40




          As for the state law at issue, the parties agree that Michigan law1

  authorizes a state-contracted child placing agency (“CPA”) to reject a

  Michigan Department of Health and Human Services (“MDHHS” or

  “Department”) referral of a state-supervised child needing foster care

  case management or adoption services for any reason, including the

  CPA’s sincerely held religious beliefs.2 Michigan law also authorizes a

  CPA to refuse to provide private and direct adoption services that

  conflict with the CPA’s sincerely held beliefs.3

          But the parties are diametrically opposed on the legal issue of

  whether Michigan law authorizes a state-contracted CPA to refuse to

  provide state-supervised children in the agency’s care with state-

  contracted foster care case management and adoption services that

  conflict with the CPA’s sincerely held religious beliefs. And no state

  court has interpreted Mich. Comp. Laws §§ 722.124e and 722.124f.

          Michigan’s highest state court is the proper court to have the first

  opportunity to interpret this important state-law question. The proper


  1The Michigan law at issue is 2015 Public Act 53, codified as Michigan
  Compiled Laws § 722.124e and § 722.124f.
  2   Mich. Comp. Laws § 722.124f (2015).
  3   Mich. Comp. Laws § 722.124e(2) and (4) (2015).
                                         2
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1593   Page 17 of 40




  interpretation is a matter of first impression, unique to Michigan, and

  significant to the State’s jurisprudence.

       Rather than predicting what the state court might do, this Court

  should certify to the Michigan Supreme Court the question of the

  proper interpretation of 2015 Public Act 53, codified as Mich. Comp.

  Laws §§ 722.124e and 722.124f (the “2015 Michigan law”). Specifically,

  this Court should certify:

       Whether the 2015 Michigan law authorizes a child placing
       agency (CPA) under contract with the state to provide foster
       care case management or adoption services, to refuse to
       provide state-supervised children with contracted services
       that conflict with the CPA’s sincerely held religious beliefs.

       Certifying this question to the Michigan Supreme Court advances

  cooperative judicial federalism and conserves federal judicial resources.

  Certification also recognizes and respects the state court’s authority and

  interest in interpreting state law in the first instance on significant

  state jurisprudential issues.

       The Michigan Supreme Court’s interpretation of the 2015

  Michigan law will assist this Court in analyzing key issues in this case

  and could be dispositive. Moreover, certifying this question to the




                                       3
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1594   Page 18 of 40




  Michigan Supreme Court will not cause undue delay or prejudice, as

  there is a Motion for Preliminary Injunction pending before this Court.



                                   FACTS

       On March 22, 2019, the Department entered into a settlement

  agreement with Dana and Kristy Dumont and Rebecca and Erin Busk-

  Sutton, the plaintiffs in Dumont et al. v. Gordon et al., Case No. 17-cv-

  13080 (E.D. Mich. Borman, J.), to dispose of the claims in the litigation

  (the “Settlement Agreement”). (Exhibit 1.) That same day, the

  Department and the Dumont plaintiffs filed a Stipulation of Voluntary

  Dismissal with Prejudice, with the executed Settlement Agreement

  attached as Exhibit A. (Dumont, Case No. 17-cv-13080, ECF No. 82.)

  Judge Borman entered an order dismissing the Dumont plaintiffs’

  claims “with prejudice pursuant to the terms of the Settlement

  Agreement” and retaining jurisdiction over the enforcement of the

  Settlement Agreement. (Dumont, Case No. 17-cv-13080, ECF No. 83,

  PageID.1469.)

       Under the terms of the Settlement Agreement, unless prohibited

  by law or court order, the Department is required to enforce its


                                       4
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1595   Page 19 of 40




  longstanding nondiscrimination policy (Non-Discrimination Provision)

  against a child placing agency (CPA) “that the Department determines

  is in violation of, or is unwilling to comply with” the Provision, up to

  and including terminating the CPA’s foster care case management

  services contract or adoption services contract.4 (Exhibit 1, Settlement

  Agreement, Section 1(c).)

       On April 25, 2019, Plaintiff Catholic Charities West Michigan

  (Catholic Charities) initiated the instant lawsuit against the

  Department and Michigan Attorney General Dana Nessel in her official

  capacity (collectively, Defendants), challenging the Department’s long-

  established nondiscrimination policy as violative of state and federal

  law and the Michigan and U.S. constitutions.5


  4 The Settlement Agreement acknowledges that the Department’s
  contracts for foster care case management services and adoption
  services mandate “that contracted CPAs comply with the Department’s
  non-discrimination statement prohibiting discrimination “against any
  individual or group because of race, sex, religion, age, national origin,
  color, height, weight, marital status, gender identity or expression,
  sexual orientation, political beliefs, or disability” in the provision of
  services under contract with the Department (the “Non-Discrimination
  Provision”).
  5  Catholic Charities West Michigan originally filed its state and federal
  claims in the Michigan Court of Claims. (Court of Claims Case No. 19-
  cv-000072MM, Stephens, J.) Michigan law prohibits claimants from
  filing claims against the State and its departments in the Court of
                                       5
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1596   Page 20 of 40




       On June 26, 2019, Catholic Charities filed a motion for

  preliminary injunction, seeking to enjoin the State from taking adverse

  action against Catholic Charities for refusing to comply with the terms

  of it foster care case management services contract and adoption

  services contract with the Department, as well as the Non-

  Discrimination Provision. (ECF No. 11.) That motion was fully briefed

  as of August 7, 2019 and remains pending. (ECF Nos. 22 and 25.)

       In correspondence dated January 23, 2020 (Exhibit 2, Exh. A), the

  Dumonts invoked the notice and cure provision in Section 7 of the

  Settlement Agreement, demanding that the Department enforce the

  nondiscrimination provisions in its contracts with Catholic Charities,

  stating:

       a.    “Catholic Charities West Michigan (‘Catholic Charities’), a
             Michigan state-contracted CPA, has made clear in its
             litigation against the State, Catholic Charities v. Michigan
             Department of Health and Human Services et al., No. 2:l 9-
             cv-11661-DPHDRG (E.D. Mich.), that it will not comply with
             the Non-Discrimination Provision of its Contracts and that it
             has engaged and will continue to engage in practices
             prohibited by the Non-Discrimination Provision.” (Exhibit 2,
             Exh. A, p. 1.)



  Claims where the claimant “has an adequate remedy upon his claim in
  the federal courts.” Mich. Comp. Laws § 600.6440.
                                       6
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1597   Page 21 of 40




       b.    Pursuant to Section 7 of the Settlement Agreement, the
             Department has ninety (90) days to cure noncompliance
             allegations. If the alleged breach is not cured within 90 days
             of notice, the Dumonts may take appropriate action to
             enforce their rights and seek specific performance of the
             Settlement Agreement. (Exhibit 2, Exh. A, p. 2.)

       Defendants believe the Settlement Agreement comports with state

  and federal law and is constitutionally firm. They are defending the

  Non-Discrimination Provision in the instant case.

       The Dumonts’ January 23, 2020 demand letter and Catholic

  Charities’ motion for preliminary injunction seek to impose potentially

  competing obligations on the Department. This tension necessitates

  expedited consideration of Catholic Charities’ motion for preliminary

  injunction. Otherwise, Defendants will be subject to two separate

  lawsuits pending before different judges in the same district court.

  Each judge could reach different conclusions as to the main issue–

  whether 2015 Public Act 53, Mich. Comp. Laws §§ 124e and 124f (2015

  Michigan law), authorizes a child placing agency under contract with

  the State to provide foster care case management or adoption services,

  to refuse to provide state-supervised children with contracted services

  that conflict with the CPA’s sincerely held religious beliefs.



                                       7
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1598   Page 22 of 40




       Michigan courts have not had occasion to interpret the 2015

  Michigan law. In another case filed by St. Vincent Catholic Charities

  against Defendants (Buck et al. v. Gordon et al., Case No. 1:19-cv-00286

  (Jonker, J.))6, pending in the Western District of Michigan, Defendants

  asked Judge Jonker certify the following question of state law

  interpretation to the Michigan Supreme Court:

       Whether the 2015 Michigan law authorizes a child placing agency
       (CPA) under contract with the State to provide foster care case
       management or adoption services, to refuse to provide state-
       supervised children with contracted services that conflict with the
       CPA’s sincerely held religious beliefs. [Buck, E.D. Mich. Case No.
       1:19-cv-00286, ECF Nos. 87 and 88.]


       Defendants’ certification motion in Buck is fully briefed and

  remains pending before Judge Jonker.7 Defendants ask this Court to

  certify this same question to the Michigan Supreme Court.


  6 Chad and Melissa Buck and Shamber Flore, the individual plaintiffs
  in Buck v. Gordon, were dismissed as plaintiffs for lack of standing.
  (Buck, E.D. Mich. Case No. 1:19-cv-00286, ECF No. 70.)
  7Judge Jonker granted St. Vincent’s motion for preliminary injunction,
  enjoining Defendants from enforcing the State’s non-discrimination
  policy if St. Vincent refuses to provide state-contracted services to state-
  supervised children if such services conflict with its sincerely held
  religious beliefs. (Buck, E.D. Mich. Case No. 1:19-cv-00286, ECF No.
  69.) Defendants appealed, and the Sixth Circuit denied Defendants’
  motion to stay the injunction pending appeal. (Buck v. Gordon, Sixth
  Cir. Case No. 19-2185, Docs. 29). Defendants moved to voluntarily
                                       8
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1599   Page 23 of 40




       Concurrent with filing this motion, Defendants filed a Notice

  (Brief, Exhibit 2) in Dumont et al. v. Gordon et al., Case No. 17-cv-13080

  (Borman, J.), notifying Judge Paul D. Borman (i) that Defendants would

  be filing this motion, and (ii) that the Dumont plaintiffs served notice on

  the Department, demanding that it enforce its longstanding

  nondiscrimination policy—the same policy that Catholic Charities West

  Michigan moved this Court to enjoin Defendants from enforcing against

  Catholic Charities. (ECF No. 11.)


                                ARGUMENT

  I.   Expedited consideration of the motion for preliminary
       injunction is necessary to avoid subjecting the State to
       potentially competing obligations.

       The Department fully intends to continue enforcing its long-

  established nondiscrimination policy in accordance with the 2015

  Michigan law. But the Department is faced with a dilemma of

  potentially competing and contrary legal obligations. It is a named

  defendant in a separate lawsuit—also pending in this district—where it


  dismiss the appeal to file a motion to certify the question of statutory
  interpretation and, thereafter, hasten a decision on the merits. Id.,
  Docs. 33 and 38. St. Vincent opposed voluntarily dismissal, and the
  motion remains pending. Id., Doc. 34.
                                       9
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1600   Page 24 of 40




  executed the Settlement Agreement and agreed to continue enforcing

  its long-established nondiscrimination policy. (Buck et al. v. Gordon et

  al., Case No. 1:19-cv-00286 (Jonker, J.)). Kristy and Dana Dumont, two

  of the plaintiffs in that case, allege the Department is not complying

  with the Settlement Agreement and demand the Department enforce its

  nondiscrimination policy against Catholic Charities for refusing to

  comply based on statements in its Complaint in this case. (Exhibit 2.)

  The Dumonts indicate that they may seek to re-open the Dumont case

  and file an enforcement action under the Settlement Agreement.

  (Exhibit 2.) Meanwhile, Catholic Charities’ motion for preliminary

  injunction is pending and seeks to preliminarily enjoin the Defendants

  from enforcing the nondiscrimination policy.

       These potentially competing and contrary legal obligations put the

  Department between a rock and a hard place. This Court’s expedited

  decision on the preliminary injunction motion will guide the

  Department’s conduct and minimize the risk of violating one court’s

  order. Consequently, Defendants respectfully request that this Court

  grant expedited consideration of the motion.




                                      10
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1601   Page 25 of 40




  II.   An authoritative decision on the interpretation of the 2015
        Michigan law by Michigan’s highest court is necessary to
        determine the nature of this case going forward and could
        be outcome determinative.

        Both federal and state courts recognize that a proper adjudication

  of a federal case may first require a state to authoritatively interpret its

  own law. See, e.g., Cty. of Wayne v. Philip Morris, Inc., No. 99-76097,

  2000 U.S. Dist. LEXIS 22956 (E.D. Mich. Aug. 25, 2000) (Exhibit 3); In

  re Certified Question (Wayne Cty. v. Philip Morris, Inc.), 638 N.W.2d

  409 (Mich. 2002). This Court’s local court rules, as well as the Michigan

  Court Rules, facilitate cooperation between federal and state courts by

  providing mechanisms to request and accept certified questions of state

  law. See E.D. Mich. L.Civ.R 83.40; Mich. Ct. Rule 7.308(A)(2).

        Certification benefits federal courts because it “save[s] time,

  energy, and resources and help[s] build a cooperative judicial

  federalism.” Arizonans for Official English v. Arizona, 520 U.S. 43, 77

  (1997) (internal citation omitted). Moreover, “[s]ubmitting uncertain

  questions of state law to the state’s highest court by way of certification

  acknowledges that court’s status as the final arbiter on matters of state

  law and avoids the potential for ‘friction-generating error’ which exists

  whenever a federal court construes a state law in the absence of any

                                      11
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1602     Page 26 of 40




  direction from the state courts.” Planned Parenthood of Cincinnati

  Region v. Strickland, 531 F.3d 406, 410 (6th Cir. 2008) (quoting

  Arizonans for Official English, 520 U.S. at 79). Both principles apply

  here and warrant certifying the first-time question of the 2015

  Michigan law’s interpretation to the Michigan Supreme Court.


             A.    The Michigan Supreme Court should have the
                   opportunity to decide issues of first impression
                   to its courts and of primary and jurisprudential
                   significance to its citizens.

       The importance of the 2015 Michigan law’s proper interpretation

  in this case cannot be overstated. The U.S. Supreme Court and the

  Sixth Circuit have recognized that importance. See, e.g., Arizonans for

  Official English, 520 U.S. at 77; Bankey v. Storer Broadcasting Co., 882

  F.2d 208, 210 (6th Cir. 1989) (Sixth Circuit unanimously certified

  question where the interpretation “proffered by appellant presents a

  question of Michigan law that is not controlled by Michigan Supreme

  Court precedent.”) Equally important is providing Michigan state

  courts the first opportunity to decide significant issues of state

  jurisprudence by interpreting state laws involving issues of state




                                      12
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1603   Page 27 of 40




  concern—in this case, children under the State’s care and supervision

  and in need of foster care case management and adoption services.

       Similar to federal courts’ recognition of the value of certified

  questions, the Michigan Supreme Court also recognizes the importance

  of accepting a certified question. And it has accepted certified questions

  in cases like this, which present the “opportunity to clarify an important

  aspect of Michigan [] law,” and provide “practical guidance and

  certainty” for Michigan citizens.8 See In re Certified Questions (Bankey

  v. Storer Broadcasting Co.), 443 N.W.2d 112, 114, n.4 (Mich. 1989)

  (accepting certified question in an employment law case because it

  would “resolve some of the uncertainty” concerning the scope of an

  exception to Michigan’s at-will doctrine).




  8 The Michigan Supreme Court accepts certified questions from both
  federal district courts and the federal courts of appeal. See In re
  Certified Question (Mattison v. Social Security Comm’r), 825 N.W.2d
  566, 567 (Mich. 2012) (certifying question from the U.S. District Court
  for the Western District of Michigan); In re Certified Question (Philip
  Morris Inc., v. Jennifer Granholm, Attorney General, ex rel., State of
  Michigan), 638 N.W.2d 409 (Mich. 2002) (certifying question from the
  U.S. District Court for the Eastern District of Michigan); In re Certified
  Question (Deacon v. Pandora Media, Inc.), 885 N.W.2d 628 (Mich. 2016)
  (certifying question from the U.S. Court of Appeals for the Ninth
  Circuit).
                                      13
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1604      Page 28 of 40




       Now is the appropriate time to present this certified question.

  The parties’ briefing on preliminary injunction relief and other matters

  is complete. Neither federal judicial resources nor the parties’ time or

  resources has been expended on discovery and dispositive briefing prior

  to a final adjudication on the issues in this case. See Heimbach v.

  Amazon.com Inc. (In re Amazon.com), 942 F.3d 297, 300 (6th Cir. 2019)

  (time to request certification is before the district court has resolved the

  issue); State Auto Property & Cas. Ins. Co. v. Hargis, 785 F.3d 189, 194

  (6th Cir. 2015) (certification disfavored when it is sought only after the

  district court has entered an adverse ruling on summary judgment); see

  also BKB Props., LLC v. Suntrust Bank, 453 F. App’x 582, 588 (6th Cir.

  2011) (denying request for certification where movant failed to request

  certification in the district court, “resulting in the considerable

  expenditure of judicial resources by the federal courts on the issue.”).

       Another important consideration is that a proper interpretation of

  the 2015 Michigan law is of significant interest to the State. Foster

  care legislation presents “issues of unusual delicacy, … where

  professional judgments regarding desirable procedures are constantly

  and rapidly changing[]” and warrants federal judicial restraint. Smith


                                       14
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1605   Page 29 of 40




  v. Org. of Foster Families for Equality and Reform, 431 U.S. 816, 855–

  56 (1977). Additionally, Michigan courts recognize that “[t]he care and

  protection of children has long been a matter of utmost state concern,”

  even when faced with allegations that state laws intended to facilitate

  care and protection of children contradict the free exercise of religion.

  Fisher v. Fisher, 324 N.W. 2d 582, 584 (Mich. Ct. App. 1982). Certifying

  the question of the 2015 Michigan law’s interpretation will allow the

  Michigan Supreme Court to determine whether the statute authorizes

  CPAs to refuse to provide state-supervised children with state-

  contracted services that conflict with their sincerely held religious

  beliefs.

        No Michigan state court has spoken on the proper interpretation

  of the 2015 Michigan law. The Michigan Supreme Court should have

  the first opportunity to interpret this important statute, and the

  posture of this case presents an opportune time to do that. If the

  Michigan Supreme Court interprets the 2015 Michigan law as proposed

  by Catholic Charities, then this Court may not need to reach the

  constitutional issues presented. If, however, the Michigan Supreme

  Court interprets the 2015 Michigan law as MDHHS does, then the


                                      15
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1606   Page 30 of 40




  nature of this case could significantly change. In either scenario, the

  clarification would resolve a crucial issue in this case, which in turn

  would allow the case to proceed in a much more efficient manner.


             1.    The interpretation of the 2015 Michigan law is a
                   threshold issue at the forefront of Catholic
                   Charities’ state and federal claims.

       The proper interpretation of the 2015 Michigan law is at the heart

  of Catholic Charities’ state and federal claims. Michigan courts have

  not considered this important issue of state law, and the importance of

  having the State’s highest court interpret state law in the first instance

  cannot be overstated.

       Count I of the Complaint alleges that Defendants violate the 2015

  Michigan law by enforcing the State’s longstanding nondiscrimination

  policy if Catholic Charities refuses to provide state-supervised children

  with state-contracted services that conflict with its sincerely held

  religious beliefs. (Compl., ECF No. 1-2, PageID.51.) And Catholic

  Charities describes the 2015 Michigan law as providing “proper

  protection” for its First Amendment rights. (PI Mot., ECF No. 11,

  PageID.609). Thus, the question of proper interpretation cannot be

  separated from Catholic Charities’ federal claims.

                                      16
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20    PageID.1607   Page 31 of 40




        Yet, throughout its Complaint and in briefs filed in support of its

  motion for preliminary injunction, Catholic Charities misinterprets and

  misapplies the 2015 Michigan law. Specifically, Catholic Charities

  claims that the 2015 Michigan law “protects” the agency from adverse

  action by the Department in the event Catholic Charities refuses to

  provide contracted-services to state-supervised children in care. (See,

  e.g., Compl., ECF No. 1-2, PageID.41, ¶102 [“Generally, under these

  laws, a ‘child placing agency’…cannot be required to provide services . . .

  .”]; PI Mot., ECF No. 11, PageID.603-604 [“Under these laws, a ‘child

  placing agency’ cannot be forced to provide services . . . that conflict

  with its ‘sincerely held religious beliefs.’”]). But Plaintiff’s

  interpretation is fatally flawed because it ignores the definition of

  “services” in Mich. Comp. Laws § 722.124e(7), which expressly excludes

  state-contracted foster care case management and adoption services

  from the services that an agency can refuse to provide if in conflict with

  its sincerely held religious beliefs. Thus, an agency can refuse to

  provide private and direct placement services that conflict with its

  sincerely held religious beliefs––not state-contracted services for state-

  supervised children in its care. See Mich. Comp. Laws § 722.124e.


                                        17
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1608   Page 32 of 40




       In summary, the 2015 Michigan law allows a CPA to reject the

  Department’s referral of a child or individual in need of foster care case

  management or adoption services. But the 2015 Michigan law does not

  allow a CPA to refuse state-contracted services for those children for

  whom the child-placing agency accepted the Department’s referral. (See

  Resp. to PI Mot., ECF No. 22, PageID.931-33, 935-36.) To avoid this

  Court speculating on how state courts might rule on this important

  state law question involving a significant matter of state jurisprudence,

  the Michigan Supreme Court should be given the opportunity to decide

  this state law question first.

       Because the proper interpretation of the 2015 Michigan law is at

  the forefront of this federal case and may control the outcome or, at the

  very least, impact the nature of this case as the parties proceed on the

  merits. Cf. L.Civ.R. 83.40(a)(2). This Court should grant the

  Defendants’ Motion.




                                      18
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1609   Page 33 of 40




             2.    The importance of asking the Michigan Supreme
                   Court to interpret state law first is not lessened
                   because the State removed Plaintiff’s state and
                   federal claims from the Michigan Court of Claims
                   to this Court.

       As explained above, Catholic Charities originally filed its

  Complaint––which asserts violations of state and federal law––in the

  Michigan Court of Claims. (Court of Claims Case No. 19-cv-

  000072MM.) The case was assigned to Judge Cynthia Stephens.

  Rather than dismissing the federal claims under Mich. Comp. Laws §

  600.6440 and litigating Catholic Charities’ state claims in state court

  and its federal claims in federal court, Defendants removed the case to

  this Court (ECF No. 1). But “removal does not foreclose the opportunity

  to seek certification[.]” Bailey v. State Farm Fire & Cas. Co., No. 14-53-

  HRW, 2015 U.S. Dist. LEXIS 87744 (E.D. Ky. July 7, 2015) (denying

  certification sought after receiving an unfavorable decision on a

  dispositive motion). (Exhibit 4.)

       Federal courts––including this Court––regularly certify questions

  of state law in cases, like this one, that are properly removed to federal

  court. See, e.g., Cty. of Wayne v. Philip Morris, Inc., 2000 U.S Dist

  LEXIS 22956, at *5 (Borman, J.) (granting certification after the case


                                      19
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1610   Page 34 of 40




  was removed from Wayne County Circuit Court to the United States

  District Court for the Eastern District of Michigan) (Exhibit 3); Eliason

  v. Clark County, 2019 U.S. Dist. LEXIS 48486 (USDC for Nevada

  2019)(granting defendant’s motion to certify after co-defendant removed

  case) (Exhibit 5); Wigginton v. Centracchio, 205 F.3d 504, 507-08, 518

  (1st Cir. 2000) (granting plaintiff’s motion to certify after removal based

  on federal question jurisdiction); Vitanza v. Upjohn Co., 214 F.3d 73, 75

  (2d Cir. 2000) (certifying question at plaintiff’s request after removal

  based on diversity jurisdiction); Murray v. Alaska Airlines, Inc., 522

  F.3d 920, 922-24 (9th Cir. 2008) (certifying question at plaintiff’s

  request after removal based on diversity jurisdiction).

        Unlike in Bailey, Defendants’ request for certification here is

  timely, as no issues in this case have been adjudicated on the merits.

  Indeed, the Sixth Circuit has repeatedly held that “the appropriate time

  for a party to seek certification of a state-law issue is before, not after

  the district court has resolved the issue.” Vance v. Amazon.com, Inc.,

  852 F.3d 601, 607 (6th Cir. 2017) (internal citations and quotations

  omitted). See also, Heimbach v. Amazon.com, Inc., 942 F.3d 297, 300

  (6th Cir. 2019) (granting a timely filed motion to certify and pointing to


                                       20
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1611   Page 35 of 40




  the timely filing as a distinction with an earlier case involving a similar

  question, but presented in a belated motion to certify. Heimbach v.

  Amazon.com, Inc., 942 F.3d 297, 300 (6th Cir. 2019).

       Furthermore, certification remains available and appropriate in

  the event this Court declines to exercise supplemental jurisdiction over

  Catholic Charities’ state law claims. Although the Michigan Supreme

  Court’s decision on the certified question will not adjudicate Catholic

  Charities’ state law claims, its answer will provide an authoritative

  interpretation of a controlling legal issue, i.e., the 2015 Michigan law,

  relevant to Plaintiff’s federal claims. See Bohus v. Restaurant.com, Inc.,

  784 F.3d 918, 925-26 (3d Cir. 2015) (explaining that the answer to a

  certified question decides a controlling issue of state law but does not

  independently resolve a dispute in federal litigation).

       In summary, that this case was removed from state court to

  federal court has no bearing on whether certification of a state law

  question is appropriate or available. Because the proper interpretation

  of the 2015 Michigan law will likely control the outcome of Catholic

  Charities’ state and federal claims, this Court should exercise its

  discretion and grant Defendants’ motion to certify.


                                      21
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1612   Page 36 of 40




       B.    Certification of the proper interpretation of the 2015
             Michigan law would clarify unsettled issues, affect the
             nature of this case going forward, and would not
             cause undue delay or prejudice.

       Certification rests in the discretion of this Court. See E.D. Mich.

  L.Civ.R 83.40; Glover v. Nationwide Mutual Fire Ins. Co., 676 F. Supp.

  2d 602, 622 (W.D. Mich. 2009) (citing Lehman Brothers v. Schein, 416

  U.S. 386, 390–91 (1974)). And this Court should exercise its discretion

  to certify the question to the Michigan Supreme Court for three reasons.

       First, there is no authoritative interpretation of the 2015

  Michigan law on which this Court can rely, leaving it to predict how

  Michigan courts would decide the issue. And, the state court's

  interpretation of its own law is important here. An authoritative

  interpretation of the 2015 Michigan law from the Michigan Supreme

  Court could “avoid in whole or in part the necessity for federal

  constitutional adjudication” of Catholic Charities’ federal claims

  because the Department is required to follow state law. Am. Booksellers

  Found. for Free Expression v. Strickland, 560 F.3d 443, 446 (6th Cir.

  2009) (quoting Bellotti v. Baird, 428 U.S. 132 (1976)).

       Federal courts in the Sixth Circuit, faced with unsettled questions

  of interpretation of state law, have recognized the value of allowing the

                                      22
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1613   Page 37 of 40




  Michigan Supreme Court to carry out its appropriate role of

  interpreting Michigan law. See, e.g., Cty. of Wayne v. Philip Morris,

  Inc., 2000 U.S Dist LEXIS 22956, at *7 (certifying question concerning

  the scope of a Michigan official’s authority because there was no

  controlling precedent) (Exhibit 3); Thiss v. A.O. Smith Corp., No. 1:91-

  CV-239, 1993 U.S. Dist. LEXIS 11846, at *6 (W.D. Mich. June 29,

  1993) (certifying question where district court had no basis to predict

  the course of state law on what was “essentially a policy decision

  between competing doctrines.”) (attached as Exhibit 6).

       Second, the Michigan Supreme Court’s interpretation of the 2015

  Michigan law could affect the outcome of this case, or at least materially

  change the nature of the issues. Even if having an authoritative

  interpretation does not completely dispose of the case, it would likely

  significantly narrow the issues to be decided by this Court.

       Third, certification will not cause undue delay or prejudice. Any

  risk of delay is mitigated by having a proper interpretation of the 2015

  Michigan law, which will conserve this Court’s “time, energy, and

  resources.” Lindenberg v. Jackson Nat'l Life Ins. Co., 912 F.3d 348, 371




                                      23
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1614   Page 38 of 40




  (6th Cir. 2018) (quoting Lehman Bros. 416 U.S. at 391) (internal

  citation and quotation marks omitted)).

       In deciding Catholic Charities’ motion for preliminary injunction,

  this Court will determine whether Plaintiff is likely to succeed on the

  merits of its claims based on its proposed interpretation of the 2015

  Michigan law. But this Court’s decision on the preliminary injunctive

  motion is not a decision on the merits of the case. Whether preliminary

  injunctive relief is granted, plenary litigation will proceed. And the

  interpretation of the 2015 Michigan law will play a pivotal role.

  Certifying the question of statutory interpretation now, rather than

  later, will avoid undue delay or prejudice and allow the parties to get to

  the merits of the case quicker and more efficiently.


                 CONCLUSION AND RELIEF SOUGHT

       For the reasons stated in their motion and this brief in support,

  Defendants respectfully request that grant expedited consideration of

  Catholic Charities’ motion for preliminary injunction, and certify to the

  Michigan Supreme Court the proper interpretation of 2015 PA 53,

  codified as Michigan Compiled Laws § 722.124e and § 722.124f.



                                      24
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1615   Page 39 of 40




                                           Respectfully submitted,

                                           Dana Nessel
                                           Attorney General


                                           /s/Toni L. Harris
                                           Toni L. Harris (P63111)
                                           Assistant Attorney General
                                           Attorney for Defendants
                                           P. O. Box 30758
                                           Lansing, Michigan 48909
                                           (517) 335-7603
                                           harrist19@michigan.gov

  Dated: February 20, 2020




                                      25
Case 2:19-cv-11661-DPH-DRG ECF No. 38 filed 02/20/20   PageID.1616   Page 40 of 40




                 CERTIFICATE OF SERVICE (E-FILE)

       I hereby certify that on February 20, 2020, I electronically filed

  Brief in Support of Defendant’ Motion for Expedited Consideration of

  Plaintiff’s Preliminary Injunction Motion and to Certify the Question of

  Statutory Interpretation to the Michigan Supreme Court with the Clerk

  of the Court using the ECF System, which will provide electronic copies

  to counsel of record.



                                           /s/ Toni L. Harris
                                           Toni L. Harris (P63111)
                                           Assistant Attorney General
                                           Attorneys for Defendants
                                           Health, Education & Family
                                           Services Division
                                           P.O. Box 30758
                                           Lansing, MI 48909
                                           (517) 335-7603
                                           HarrisT19@michigan.gov




                                      26
